Case 4:18-cv-00519-ALM Document 45 Filed 01/08/20 Page 1 of 3 PageID #: 1751




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                   Case No. 4:18-cv-00519-ALM

               Plaintiffs,
                                                       JURY TRIAL DEMANDED
       v.

BANK OF AMERICA CORP.,

               Defendant.


                         DEFENDANT’S NOTICE OF SERVICE OF
                         LOCAL PATENT RULE 4-1 DISCLOSURES

       Pursuant to the Order Governing Proceedings (Dkt. #17), Scheduling Order (Dkt. #29),

and Local Patent Rule 4-1, Defendant Bank of America Corporation (“Defendant”) hereby files

this Notice confirming that counsel of record for Plaintiffs were served with Defendant’s

proposed terms for construction and identification of claim elements governed by 35 U.S.C.

§112 via electronic mail on January 6, 2020 in the above-referenced action.
Case 4:18-cv-00519-ALM Document 45 Filed 01/08/20 Page 2 of 3 PageID #: 1752




Dated: January 8, 2020            By: /s/ Mark N. Reiter
                                      Mark N. Reiter
                                      Lead Attorney
                                      Texas State Bar No. 16759900
                                      mreiter@gibsondunn.com
                                      Ashbey N. Morgan
                                      Texas State Bar No. 24106339
                                      anmorgan@gibsondunn.com
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2001 Ross Avenue, Suite 2100
                                      Dallas, TX 75201-6912
                                      Telephone: 214.698.3100
                                      Facsimile: 214.571.2907


                                       Neema Jalali
                                       njalali@gibsondunn.com
                                       GIBSON, DUNN & CRUTCHER LLP
                                       555 Mission Street, Suite 3000
                                       San Francisco, CA 94105
                                       Telephone: 415.393.8200
                                       Facsimile: 415.374.8409


                                       Attorneys for Defendant
Case 4:18-cv-00519-ALM Document 45 Filed 01/08/20 Page 3 of 3 PageID #: 1753




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 8, 2020, a true and correct copy of the above and foregoing

document has been served by electronic mail upon all counsel of record.

                                               /s/ Mark N. Reiter
                                               Mark N. Reiter
